DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of VH3 (VH framework 3) Vκ1 and Vλ1 as VL, and Q39K, K147D, and S165R in the VH and CH1, and Q38D, Q124K, and K169D in the kappa VL and CL in the reply filed on November 11, 2021 is acknowledged. 

	Claims 3, 4, 21, and 22 have been canceled.

	Claims 1, 2, 5-20, and 23-38 are pending.

	Claims 19, 20, and 23-38 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.

	Claims 1, 2, and 5-17 are currently under consideration as they read on the elected invention.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 2, and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are indefinite in that they only describe the number of amino acid residue positions without reciting the numbering system. The commonly used numbering systems, e.g. EU or Kabat, refers to the same amino acid residues in Fc with different numbers (e.g. see Presta US 6,737,056, in Table 6).  


5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 6, 7, 13, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

	Claim 6, 7, and 15 recites a charged amino acid at positions, e.g. 38, 124, and 169; claim 13 recites the number amino acid substitutions that are less than independent claim 1. Independent claim 1 recite acidic or basic amino acid at specific positions. A such, dependent claims 6, 7, 13, and 15 do not appear to further limit the subject matter in claim 1---- basic or acidic amino acid residues in the specific positions as rectied.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 2, and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are drawn to a heterodimeric antibody or antibody fragment thereof comprising at least two Fabs, wherein at least one Fab comprises an engineered VH and CH1 comprising an acidic amino acid at position 39, a basic amino acid at position 147, and an acidic amino acid at position 165, and an engineered VL and CL comprising a basic amino acid at position 38, an acidic amino acid at position 124, and a basic amino acid at position 169/170, wherein the pairwise of the amino acids in VH and CH1 and VL and CL are opposing charge and correspond to form an interface that is electrostatically favorable to heterodimerization. Dependent claims, e.g. claim 10, recite IgG Fc region comprises substitutions in particular positions such as 336 without setting forth the specific amino acid residues used for substitutions. 
	
	The specification discloses that antibody heavy chains bind antibody light chains in promiscuous manner such that a given heavy chain can pair with many light chain sequences of both lambda and kappa light chain classes (e.g. see page 1 of the specification as-filed). The specification further discloses IgG antibody with specific amino acid substitution in specific positions to ensure correct paring of light chain to its cognate heavy chain (e.g. see pages 21-44 of the specification as filed.


An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). See MPEP 2163.02.

The claims recite a genus a heterodimeric antibody comprising VH-CH1 and VL-CL as part of the invention without providing a physical structure or testable functional activity for the VH-CH1 and VH-VL (e.g. antibody classes).  The genus of the heterodimeric antibody encompasses any antibody classes including IgG, IgA, IgD, IgM, or IgE. 

Applicant has disclosed only human IgG. Thus, applicant has disclosed only a limited species of the heterodimeric antibodies, namely IgG antibodies.   The claimed a heterodimeric antibody comprising VH-CH1 and VL-CL lack a common structure essential for their function and the claims do not require any particular structure basis or testable functions be shared by the instant heterodimeric antibodies. While the claims recite amino acids in specific positions, e.g. 

	For example, Griffin et al. (Journal of Immunological Methods 2014, 405(2):35-46) teach that comparison of the camel CH1 sequences with human and mouse IgG1 CH1 sequences shows approximately 65% and 63% sequence identity, respectively (e.g. see Fig. 4 Section 3.4. in left col. in page 43). Regarding amino acid substitutions in CH3 domain of an IgG antibody for dimer formation,  Arathoon et al. (US 7,951,917) teach that making CH3 variants for the purpose of enhancing heterodimerization requires first to identify the residues to be replaced, followed by studying amino acid replacement including examination of the three-dimensional structure of the interface because mutations (especially combination mutations) can potentially affect antigen-binding characteristics and glycosylation of the heteromultimers formed. Further, mutations made in the same positions as claimed (e.g. K392) have been shown to result in momomeric CH3 rather than heterodimer as evidenced by the teachings of Kannan et al. (US 2012/0244578, see entire document, particularly Examples in pages 7-9 and claims 1-26).

Regarding the recited “basic amino acid” or “acidic amino acid” or “charged amino acid”, the specification discloses that basic amino acids include arginine (R), lysine (K), or histidine (H), and acidic amino acids include aspartic acid (D) and glutamic acid (E) (e.g. see 2rd full paragraph in page 3 of the specification as-filed). However, the claims recite genus of basic amino acid and acidic amino acid.  It is not clear if the claimed basic amino acid and acidic amino acid read on any other nondisclosed amino acid residues.

It does not appear based upon the limited disclosure of human IgG alone that applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of heterodimeric antibody.
 
Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

In the absence of disclosure of relevant, identifying characteristics of the heterodimeric antibody, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

5.	An human IgG heterodimeric antibody comprising at least two Fabs, one of the Fab comprises VH-CH1 comprising amino acid substitutions Q39K, K147D, and S165R and VL-CL comprising amino acid substitutions Q38D, Q124K, and K169D is free of the prior art.

6.	No claim is allowed.

7.	 Following relevant prior art are noted:

Regula et al. (US 2017/0129962) teach multispecific antibodies with CL-CH1 replacement in one binding arm clearly reduce the byproduct formation caused by a mismatch of a light chain of a first antibody that specifically binds to a first antigen with wrong heavy chain of a second antibody that specifically binds to a second antigen (e.g. see [0015]).  Regula et al. teach CL having amino acid substitution in position 124 with amino acid residue K and position 147 in the CH1 being substituted with E or D (e.g. see [0017]). Regula et al. further teach the additional charged amino acids Q38E in CL and Q39K in VH is beneficial for the overall purity (CE-SDS and SEC) and does not lead to an decrease in thermal stability. The orientation Q38E in VL and Q39K in VH is preferred (e.g. see [0544]). Regula et al. do not teach S165R in VH-CL and K169D in VL-CL.  

Lazar et al. (US 7,276,585) teach amino acid substitutions S165R and/or K169D in IgG antibody but do not teach that the substitutions be made in separate CH1 and CL. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644